                                             Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 1 of 9




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12        UNITED STATES OF AMERICA,                        Case No. 17-CR-00286-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING COMPASSIONATE
                                                                                             RELEASE
                                  14              v.
                                                                                             Dkt. No. 59
                                  15        GRANT RIDDER,
                                  16                    Defendant.
                                  17
                                  18           Defendant Grant Ridder (“Defendant”) is currently in the custody of the Bureau of Prisons

                                  19   (“BOP”) and incarcerated at the Federal Correctional Institution Milan (“FCI Milan”). Defendant

                                  20   moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), also known as

                                  21   compassionate release. ECF No. 59. The government opposes the motion. ECF No. 65. For the

                                  22   reasons set forth below, the Court DENIES Defendant’s motion.

                                  23   I.      LEGAL STANDARD

                                  24           18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .

                                  25   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  26   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  27   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                  28                                                     1
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 2 of 9




                                   1   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                   2   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   3           The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires

                                   4   that courts “consider[] the factors set forth in section 3553(a).” Those factors include, among other

                                   5   things, the nature and circumstances of the offense and the history and characteristics of the

                                   6   defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote

                                   7   respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

                                   8   criminal conduct, to protect the public from further crimes of the defendant, and to provide the

                                   9   defendant with needed medical care in the most effective manner; and the need to avoid

                                  10   unwarranted sentence disparities among defendants with similar records who have been found

                                  11   guilty of similar conduct. 18 U.S.C. § 3553(a).

                                  12           “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court may
Northern District of California
 United States District Court




                                  13   grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  14   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  15   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  16   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  17   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  18   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                  19   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                  20   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  21   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  22   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                  23   community. Id. § 1B1.13(2).

                                  24   II.     DISCUSSION

                                  25           In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                  26   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  27   defendant must exhaust his administrative remedies. Second, a defendant must establish that the

                                  28                                                     2
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 3 of 9




                                   1   § 3553(a) sentencing factors “are consistent with” granting a motion for compassionate release.

                                   2   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant

                                   3   must demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                   4   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                   5   § 3582(c)(1)(A)(i).

                                   6          Here, the government concedes that Defendant has exhausted his administrative remedies

                                   7   and therefore satisfies the first requirement under Section 3582. ECF No. 65 at 3. Thus, only the

                                   8   second two requirements are at issue in the instant case.

                                   9          A. Defendant fails to demonstrate extraordinary and compelling reasons justifying
                                                 compassionate release.
                                  10
                                              At the time of Defendant’s sentencing on January 23, 2019, Defendant was 28 years old
                                  11
                                       and weighed 175 pounds. Presentence Investigation Report (“PSR”) ¶ 100, ECF No. 34.
                                  12
Northern District of California




                                       Defendant’s PSR stated that “[a]ccording to Mr. Ridder, he is generally healthy.” PSR ¶ 102.
 United States District Court




                                  13
                                       Defendant’ PSR noted that Defendant was diagnosed with Attention Deficit Hyperactivity
                                  14
                                       Disorder (“ADHD”) when he was five or six years old. Id. ¶ 103. When Defendant was
                                  15
                                       approximately nine years old, he was prescribed Strattera to treat his ADHD. Id. Defendant has
                                  16
                                       not taken any medication for his ADHD since his junior or senior year of college. Id. Defendant’s
                                  17
                                       PSR also notes that Defendant was diagnosed with Autism Spectrum Disorder, as well as
                                  18
                                       Situational Depression due to his incarceration. Id. ¶ 104.
                                  19
                                              Defendant’s current age of 30 does not place him in a high-risk age group for severe
                                  20
                                       COVID-19 illness, and Defendant does not contend otherwise in his motion or reply brief. ECF
                                  21
                                       Nos. 59, 72. Instead, Defendant cites obesity, autism, and ADHD as health conditions justifying
                                  22
                                       his early release. Id.
                                  23
                                              Of the three health conditions Defendant cites in his motion, only obesity is identified by
                                  24
                                       the Centers for Disease Control as a condition that may increase a person’s risk of severe illness
                                  25
                                       from COVID-19. See People with Certain Medical Conditions, CDC,
                                  26
                                       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
                                  27
                                  28                                                    3
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 4 of 9




                                   1   conditions.html (last accessed March 8, 2021). In his December 2020 motion, Defendant states

                                   2   that he weighs “just over 200 pounds.” ECF No. 59 at 4. Based on Defendant’s height and

                                   3   reported weight of approximately 201 pounds, Defendant has a Body Mass Index (“BMI”) of 30.6.

                                   4   PSR ¶ 100 (reported height); see also

                                   5   https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculat

                                   6   or.html. The Centers for Disease Control categorize a person as obese when his BMI is between

                                   7   30 and less than 40. People with Certain Medical Conditions, CDC,

                                   8   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

                                   9   conditions.html. With a BMI of 30.6, Defendant is barely above the threshold to be categorized as

                                  10   obese. Furthermore, Defendant’s weight has fluctuated in the recent past. According to BOP

                                  11   medical records obtained by the government, Defendant weighed 197 pounds on September 14,

                                  12   2020, three months before Defendant filed the instant motion. ECF No. 65 Exh. 1 at 73. At this
Northern District of California
 United States District Court




                                  13   time, Defendant had a BMI of 30.0. On March 20, 2019, Defendant’s BOP medical records

                                  14   reflect that Defendant weighed 175 pounds. Id. at 26, 34. Defendant also weighed 175 pounds at

                                  15   the time of his sentencing in January 2019. PSR ¶ 100. At 175 pounds, Defendant had a BMI of

                                  16   26.6. Given the fluctuations in Defendant’s weight, Defendant’s obesity appears to be a condition

                                  17   from which he could be expected to recover.

                                  18          Defendant’s other two health conditions, autism and ADHD, are not recognized by the

                                  19   Centers for Disease Control as underlying medical conditions that increase or may increase a

                                  20   person’s risk of severe illness from COVID-19. Furthermore, although Defendant was diagnosed

                                  21   with ADHD in elementary school, his BOP medical records reflect that he has not taken

                                  22   medication for this condition since 2013. ECF No. 65 Exh. 1 at 22. Defendant’s BOP medical

                                  23   records also characterize his autism as “high functioning.” Id. Defendant asserts that self-care in

                                  24   prison is “especially challenging” for someone with autism and ADHD. ECF No. 59 at 4-5. In its

                                  25   opposition, the government contends that Defendant’s assertion is “undermined by [Defendant]’s

                                  26   demonstrated ability to care for himself and live independently prior to his arrest, when he moved

                                  27   away from his family in Illinois to attend engineering school in Milwaukee, successfully

                                  28                                                    4
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 5 of 9




                                   1   graduated and moved to Mountain View, California, where he lived with his wife while working

                                   2   as an engineer at a tech company.” ECF No. 65 at 10. The Court agrees.

                                   3          Defendant graduated with a Bachelor of Science degree in Computer Engineering and a

                                   4   minor in mathematics in May 2013. PSR ¶ 112. Throughout his education, Defendant did not

                                   5   have to repeat any grades and attended gifted classes from third through eighth grades. Id. ¶ 113.

                                   6   From September 2005 through June 2009, Defendant was employed as a student LAN

                                   7   administrator at his high school part-time during the academic year and full-time during the

                                   8   summers. Id. ¶ 119. From June 2009 through August 2011, Defendant worked full-time as a

                                   9   network engineer at Abbott Laboratories during the summers. Id. ¶ 118. From April 2012

                                  10   through May 2013, Defendant worked as a system administrator at the Milwaukee School of

                                  11   Engineering part-time during the academic year and full-time during the summers. Id. ¶117.

                                  12   From June 2013 through June 2014, Defendant worked full-time as a network operations center
Northern District of California
 United States District Court




                                  13   engineer at LinkedIn. Id. ¶ 116. From September 2014 through March 2015, Defendant worked

                                  14   full-time as a development operations engineer at PagerDuty. Id. ¶ 115. From May 2015 through

                                  15   May 2017, Defendant worked full-time as a development and operational engineer at Banjo, Inc.,

                                  16   a software company. Id. ¶ 114. Thus, Defendant has a long record of being high functioning. In

                                  17   fact, the Court varied downward from the sentencing guideline range at sentencing largely because

                                  18   of Defendant’s long history of full-time employment as an engineer. Statement of Reasons at 4.

                                  19          The Court notes that other courts have declined to grant compassionate release to

                                  20   otherwise healthy and young inmates with obesity as the only medical condition that may increase

                                  21   the risk of serious illness from COVID-19. See, e.g., United States v. German, 2020 WL

                                  22   5849530, at *2-3 (D.N.H. Oct. 1, 2020) (denying compassionate release to 30-year-old with BMI

                                  23   of 36); United States v. Gordon, 2020 WL 3971013, at *3 (E.D. Mich. July 14, 2020) (denying

                                  24   compassionate release to 34-year-old with BMI of 31.8).

                                  25          Defendant devotes a significant portion of his motion to the conditions at FCI Milan,

                                  26   where Defendant is housed. ECF No. 59 at 6-11. The government concedes that there have been

                                  27   “periodic rises in COVID-19 cases” at FCI Milan. ECF No. 65 at 11. However, FCI Milan is

                                  28                                                    5
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 6 of 9




                                   1   currently receiving allocations of the COVID-19 vaccine and is administering the vaccine to

                                   2   willing staff members and inmates. See https://www.bop.gov/coronavirus/ (last accessed March 8,

                                   3   2021). As of the date of this order, 142 staff members and 51 inmates at FCI Milan have

                                   4   completed their full COVID-19 inoculations. See https://www.bop.gov/coronavirus/ (last accessed

                                   5   March 8, 2021).

                                   6          Defendant, who is 30 years old and only marginally meets the minimum weight to be

                                   7   categorized as obese, has failed to demonstrate extraordinary and compelling reasons justifying

                                   8   compassionate release.

                                   9          B. The Section 3553(a) factors do not warrant sentence reduction in the instant case.

                                  10          The Court also denies Defendant’s motion for compassionate release for another

                                  11   independent reason: “the factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Those

                                  12   factors include, among other things, the nature and circumstances of the offense and the history
Northern District of California
 United States District Court




                                  13   and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness of

                                  14   the offense, to promote respect for the law, to provide just punishment for the offense, to afford

                                  15   adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,

                                  16   and to provide the defendant with needed medical care in the most effective manner; and the need

                                  17   to avoid unwarranted sentence disparities among defendants with similar records who have been

                                  18   found guilty of similar conduct. 18 U.S.C. § 3553(a).

                                  19          On September 5, 2018, Defendant pleaded guilty to production of child pornography, in

                                  20   violation of 18 U.S.C. § 2251(a); distribution of child pornography, in violation of 18 U.S.C.

                                  21   § 2252(a)(2); and possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). See

                                  22   Minute Entry from Change of Plea Hearing, ECF No. 30; Plea Agreement at 1, ECF No. 31. By

                                  23   statute, the production of child pornography count to which Defendant pleaded guilty has a 15-

                                  24   year (180-month) mandatory minimum term of imprisonment. 18 U.S.C. § 2251(e). By statute,

                                  25   the distribution of child pornography count to which Defendant pleaded guilty has a five year (60-

                                  26   month) mandatory minimum term of imprisonment. 18 U.S.C. § 2252(a)(2). By statute, the

                                  27   possession of child pornography count to which Defendant pleaded guilty does not have a

                                  28                                                     6
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 7 of 9




                                   1   mandatory minimum term of imprisonment, but does have a maximum term of imprisonment of

                                   2   20 years. 18 U.S.C. § 2252(a)(4)(B). On January 23, 2019, the Court sentenced Defendant to 186

                                   3   months imprisonment to be followed by ten years of supervised release. ECF No. 57. This

                                   4   sentence was below Defendant’s Guidelines range of 235 to 293 months on the production of child

                                   5   pornography count, and 235 to 240 months on the distribution of child pornography and

                                   6   possession of child pornography counts. PSR ¶ 124.

                                   7          Defendant’s offense conduct was extremely serious and caused serious harm to the

                                   8   victims, who were all minors. The Court describes the harm caused to the four victims below.

                                   9          First, Defendant met with a sixteen-year-old victim at a hotel to engage in digital

                                  10   penetration and sexual intercourse and took photos and video recordings of the encounter. ECF

                                  11   No. 31 at 3; PSR ¶ 30, 36. Defendant later accessed the victim’s Facebook page and posted

                                  12   sexually explicit photos of the victim, including close-up images of the victim’s genitalia, for the
Northern District of California
 United States District Court




                                  13   victim’s family and friends to see. PSR ¶ ¶ 7-11. Defendant admits to doing this with the intent to

                                  14   cause the victim substantial emotional distress. ECF No. 31 at 3.

                                  15          In another instance, Defendant persuaded a thirteen-year-old victim to send him a photo of

                                  16   herself in a bra. PSR ¶ ¶ 19-20. When the victim refused to send Defendant a nude photo of

                                  17   herself, Defendant threatened to send the photo of the victim in her bra to the victim’s mother and

                                  18   to post the photo to the Internet. The victim became afraid and sent Defendant nude photos of

                                  19   herself. Id. Defendant uploaded the victim’s sexually explicit photos to a Russian-based website,

                                  20   where they have been viewed thousands of times. Id. ¶ 41. Defendant admits to coercing the

                                  21   victim into producing sexually explicit images of herself and intentionally causing her substantial

                                  22   emotional distress. ECF No. 31 at 5.

                                  23          Defendant persuaded a fourteen-year-old victim to send photos of herself engaged in

                                  24   sexually explicit conduct, including penetration of her vagina with a foreign object. Id. at 4; PSR

                                  25   ¶ ¶ 37-38. After receiving sexually explicit photos from the victim, Defendant threatened to share

                                  26   the photos with the victim’s friends and post them on the Internet unless the victim provided him

                                  27   with additional photos. PSR ¶ ¶ 37-39. Defendant pressured the victim to the point that the victim

                                  28                                                     7
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 8 of 9




                                   1   told Defendant she would self-harm and sent him a photo of razor blades. Id. Defendant

                                   2   nonetheless uploaded the victim’s sexually explicit photos to a Russian-based website to be

                                   3   viewed by others. Id. ¶ 42. Defendant admits to coercing the victim into producing sexually

                                   4   explicit images of herself and intentionally causing her substantial emotional distress. ECF No. 31

                                   5   at 4.

                                   6           Defendant admits to soliciting a fourth victim to engage in sexual activity with him. Id.

                                   7   Specifically, Defendant made numerous attempts to meet with a sixteen-year-old victim to engage

                                   8   in oral sex and digital penetration. PSR ¶ 32.

                                   9           During a forensic evaluation of Defendant’s devices, agents found images of toddlers in

                                  10   stages of undress. Id. ¶ 33. Agents also found that search terms such as “pedo” and “pthc” (pre-

                                  11   teen hardcore) had been used on numerous occasions. Id. ¶ 29.

                                  12           Defendant has been in federal custody since May 24, 2017. Id. at 2. Assuming Defendant
Northern District of California
 United States District Court




                                  13   qualifies for good time credits, Defendant’s projected release date is August 7, 2030, over nine

                                  14   years from now. See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/

                                  15   (last visited March 8, 2021). Defendant has served 28% of his 186-month prison sentence, which

                                  16   was already below Defendant’s Guidelines ranges. PSR ¶ 124.

                                  17           The Third and Fifth Circuits have held that district courts may consider the length of time

                                  18   remaining on a defendant’s sentence when determining whether to grant compassionate release.

                                  19   See United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020) (holding that a district court

                                  20   did not abuse its discretion in denying compassionate release based on the defendant’s having

                                  21   served only 19 months of a 180 month sentence); United States v. Chambliss, 948 F.3d 691, 694

                                  22   (5th Cir. 2020) (holding that a district court did not abuse its discretion in denying compassionate

                                  23   release based, in part, on the defendant’s having served only 14 years of a 30 year sentence).

                                  24   Moreover, United States District Judge Jon Tigar of the Northern District of California concluded

                                  25   that permitting compassionate release for a defendant who “has served only roughly 20 percent of

                                  26   his sentence . . . would not satisfy ‘the need for the sentence imposed to reflect the seriousness of

                                  27   the offenses, to promote respect for the law, and to provide just punishment for the offense.’ Nor

                                  28                                                     8
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:17-cr-00286-LHK Document 76 Filed 03/11/21 Page 9 of 9




                                   1   would it ‘afford adequate deterrence to criminal conduct’ or adequately ‘protect the public from

                                   2   further crimes of the defendant.’” United States v. Furaha, 445 F. Supp. 3d 99, 103 (N.D. Cal.

                                   3   2020) (citation omitted) (original ellipses omitted) (quoting 18 U.S.C. § 3553(a)(2)(A)-(C)).

                                   4   United States District Judge Richard Seeborg of the Northern District of California has likewise

                                   5   held that, “[t]he length of the sentence remaining is an additional factor to consider in any

                                   6   compassionate release analysis,” with a longer remaining sentence weighing against granting any

                                   7   such motion. Connell, 2020 WL 2315858, at *6; ECF No. 779 at 8.

                                   8           Given Defendant’s crimes and the fact that Defendant has served 28% of his sentence, the

                                   9   Court finds that granting Defendant’s motion for compassionate release would not reflect the

                                  10   seriousness of the offense, promote respect for the law, provide just punishment for the offense,

                                  11   afford adequate deterrence to criminal conduct, or avoid unwarranted sentence disparities among

                                  12   defendants with similar records who have been found guilty of similar conduct as required by 18
Northern District of California
 United States District Court




                                  13   U.S.C. § 3553(a).

                                  14   IV.     CONCLUSION
                                  15           For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

                                  16   release.

                                  17   IT IS SO ORDERED.

                                  18   Dated: March 11, 2021

                                  19                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  20                                                    United States District Judge
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                     9
                                       Case No. 17-CR-00286-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
